United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1274
Issued: October 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2017 appellant filed a timely appeal from a May 8, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly denied authorization for binaural hearing aids.
FACTUAL HISTORY
On September 14, 2016 appellant, then a 60-year-old ordnance equipment mechanic,
filed an occupational disease claim (Form CA-2) alleging that he developed hearing loss as a
result of noise exposure from his federal employment. He did not stop work.
1

5 U.S.C. § 8101 et seq.

Appellant began work at the employing establishment as an ordinance equipment
specialist and painter in January 1977. His duties entailed installation, overhaul, modification
and repair of items such as torpedoes, torpedo subassemblies, actuators, valves, fuel tanks,
pressure regulators, pumps, and other equipment. Sources of hazardous noise exposure included
pneumatic tools, drills, saws, exhaust fans, steam heaters, sandblasters, air hoods, and air
sprayers. Noise exposure ranged up to the full workday. Appellant participated in the
employing establishment’s hearing conservation program and was provided hearing protection.
Hearing conservation data, medical notes, and audiograms were submitted dated
August 2, 1984 to May 18, 2015.
OWCP referred appellant, together with a statement of accepted facts (SOAF), to
Dr. Richard Seaman, a Board-certified otolaryngologist, for a second opinion evaluation on
January 5, 2017. An audiogram was completed on that date which revealed the following
decibel (dB) losses at 500, 1,000, 2,000, and 3,000 hertz (Hz): 5, 5, 25, and 30 for the right ear
and 5, 10, 15, and 35 for the left ear. Speech reception thresholds were 20 dB on the right and 15
dB on the left, while auditory discrimination scores were 92 percent bilaterally. Dr. Seaman
reported complaints of hearing loss with very occasional tinnitus. He diagnosed bilateral
sensorineural hearing loss which he opined was caused by his federal employment-related noise
exposure. Dr. Seaman further opined that the hearing loss was in excess of what would normally
be predicated on the basis of presbycusis, and that the workplace exposure was sufficient as to
intensity and duration to have caused the loss in question.
By decision dated February 27, 2017, OWCP accepted appellant’s claim for bilateral
noise effects on inner ear.
On February 27, 2017 OWCP referred the case file along with Dr. Seaman’s report to
Dr. Charles Pettit, a Board-certified otolaryngologist serving as an OWCP district medical
adviser (DMA), to determine the extent of appellant’s functional loss of hearing, date of
maximum medical improvement (MMI), and whether hearing aids should be authorized.
In a March 1, 2017 report, Amy M. Becken, an audiologist, reported that appellant’s
hearing tests showed a high frequency sensorineural hearing loss bilaterally. Speech reception
thresholds were consistent with the pure tone averages calculated for each ear. Ms. Becken
reported that speech discrimination scores were reduced in both ears respectfully. On behalf of
appellant, she requested OWCP authorize hearing devices due to appellant’s communication
issues.
In a March 9, 2017 report, Dr. Pettit opined that appellant sustained bilateral hearing loss
as a result of work-related noise exposure. However, he did not believe that hearing aids should
be authorized. Dr. Pettit explained that appellant’s speech reception thresholds and pure tone
responses to sound stimuli within the frequencies most important to understanding speech were
still at a level for which hearing aids were not generally considered necessary. He noted that
hearing aids were not considered medically necessary because speech reception and
comprehension would not be significantly improved with amplification to justify dispensing
hearing aids.

2

By decision dated May 8, 2017, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss. It denied authorization for hearing aids as the weight of the medical
evidence established that appellant would not benefit from the devices.2
LEGAL PRECEDENT
Section 8103 of FECA3 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduce the degree of the periods of any disability, or aid in lessening the amount of
any monthly compensation.4 These services, appliances, and supplies shall be furnished by or on
the order of the United States medical officers and hospital or at the employee’s option by or on
the order of physicians and hospitals designated or approved by the Secretary.5 The employee
may be furnished necessary and reasonable transportation and expenses incidental to the securing
of such services, appliances, and supplies.6 In interpreting section 8103, the Board has
recognized that OWCP has broad discretion in approving services provided under FECA. The
only limitation on OWCP’s authority is that of reasonableness.7
OWCP must therefore exercise discretion in determining whether the particular service,
appliance, or supply is likely to affect the purposes specified in FECA.8 Following medical
evaluation of a claim, if hearing loss is accepted, even if the hearing loss is subsequently
determined to be nonratable for schedule award purposes, other benefits such as hearing aids
may still be payable if any employment-related hearing loss exists.9
ANALYSIS
OWCP accepted appellant’s claim for bilateral hearing loss as a result of his federal
employment noise exposure. It denied his request, however, for authorization of hearing aids.
The Board finds that OWCP properly denied authorization for hearing aids.10

2

OWCP has not issued a final decision as to whether appellant has a ratable hearing loss, entitling him to a
schedule award.
3

5 U.S.C. § 8103.

4

Id.

5

Daniel J. Perea, 42 ECAB 214 (1990).

6

See Debra S. King, 44 ECAB 203 (1992); Bertha L. Arnold, 38 ECAB 282 (1986).

7

D.C., Docket No. 06-2161 (issued July 13, 2007).

8

Supra note 2.

9

See F.D., Docket No. 10-1175 (issued January 4, 2011); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Medical Services and Supplies, Chapter 3.700.3(d)(2) (October 1990).
10

L.B., Docket No. 12-1580 (issued December 13, 2012).

3

In his January 5, 2017 otologic examination Dr. Seaman, serving as the second opinion
physician, diagnosed bilateral sensorineural hearing loss which he opined was related to
employment-related noise exposure. He provided no opinion on hearing aids.
On March 9, 2017 Dr. Pettit, serving as OWCP’s DMA, reviewed Dr. Seaman’s report
and agreed that appellant’s bilateral sensorineural hearing loss was due to occupational noise
exposure. However, he opined that hearing aids should not be authorized. Dr. Pettit provided
rationale for his opinion, explaining that appellant’s speech reception thresholds and pure tone
responses to sound stimuli within the frequencies most important to understanding speech were
still at a level for which hearing aids were not generally considered necessary. He noted that
hearing aids were not considered medically necessary because speech reception and
comprehension would not be significantly improved with amplification to justify the use of
hearing aids. As such, Dr. Pettit’s report does not establish that appellant required the use of
hearing aids as a result of his federal employment noise exposure.11
There is no other rationalized medical evidence supporting the use of hearing aids
causally related to his occupational noise exposure. In a March 1, 2017 report, Ms. Becken,
reported that appellant was a good candidate for binaural hearing aids. She explained that
appellant was having communication issues and speech discrimination scores were reduced in
both ears respectfully. The Board notes that audiologists are not included among the healthcare
professionals defined as a physician under FECA.12 Therefore, Ms. Becken’s opinion is of no
probative medical value.13
OWCP’s medical adviser was the only physician of record who offered an opinion
regarding authorization of hearing aids, and he explained that hearing aids were not necessary.
Therefore, the Board finds that OWCP did not abuse its discretion in denying authorization for
hearing aids. The denial was not unreasonable based on the medical evidence of record. Should
the need for hearing aids arise in the future appellant may file an appropriate claim at that time.14
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied authorization of hearing aids.

11

J.C., Docket No. 13-1413 (issued October 22, 2013).

5 U.S.C. § 8102(2) of FECA provides as follows: (2) ‘physician includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law. See J.K., Docket No. 17-0321 (issued April 24, 2017) an audiologist is not a physician under
FECA.
12

13

R.V., Docket No. 12-248 (issued June 6, 2012); Thomas O. Bouis, 57 ECAB 602 (2006).

14

D.S., Docket No. 13-1463 (issued November 14, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 5, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

